DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the polyethylene film" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Dependent claim 11 depends from independent claim 1. Independent claim 1 does not establish that the thermoplastic resin of the first thermoplastic resin layer is that of polyethylene.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanley et al. (US 2014/0099455, hereinafter “Stanley”) in view of Liao et al. (US 2021/0252845, hereinafter “Liao”).
In regard to claim 1, Stanley discloses a flexible barrier package [abstract]. The barrier package comprises an outer substrate layer of polyethylene terephthalate [0041]. The barrier package has an inner sealant layer of a thermoplastic resin [0034]. The barrier package comprises a barrier layer, disposed between the PET layer and the first thermoplastic resin layer [Fig. 3]. The barrier layer is a meta or a metal-coated resin layer [0051]. The barrier package comprises a tie layer that comprises an extruded substrate that is in direct contact with the outer substrate layer of PET [Fig. 3 and 0031]. The extruded substrate includes thermoplastic materials [0039]. 
Stanley is silent with regard to the PET material of the outer substrate being recycled PET. 
	Liao discloses a recyclable pouch that comprises a polyester layer that is composed of a polyester resin made from recycled PET [abstract]. The recycled PET layer is an outer layer [Fig. 1].
	Stanley and Liao both disclose the use of PET in an outer layer of a packaging material. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the recycled PET resin layer of Liao for the outer PET layer of Stanley motivated by the expectation of forming an outer layer that has good heat sealability, heat resistance, and is recyclable [Liao 0034]. 
	In regard to claim 2, Stanley disclose that the sealant layer is formed from a polyethylene film [0034] and the barrier material layer is a foil of aluminum, metallized biaxially oriented polypropylene or metalized PET [0051] . 
	In regard to claim 3, Stanley discloses that the sealant layer had a thickness of about 50 µm and the substrate composed of PET had a thickness of about 12 µm [0085]. Thus, the thickness of the PET layer is less than the thickness of the first thermoplastic layer. 
	In regard to claim 4, Stanley discloses that the packaging material comprises an adhesive layer (second tie layer) located between the PET layer and the barrier layer [Fig. 3].
	In regard to claim 5, Stanley discloses an adhesive layer (first tie layer) between the barrier layer and the sealant layer [Fig. 3]. The first tie layer includes an extruded substrate wherein the adhesive is present on the extruded substrate [0039]. Thus, the adhesive is a separate from the extruded substrate of the first tie layer. 
	In regard to claim 6, Stanley discloses an adhesive layer (first tie layer) between the barrier layer and the sealant layer [Fig. 3]. The first tie layer includes an extruded substrate wherein the adhesive is present on the extruded substrate [0039]. Thus, the adhesive is a separate from the extruded substrate of the first tie layer. 
	In regard to claim 7, Stanley discloses that the barrier layer is a metal foil [0051]. The laminate further comprises an additional barrier material layer that is located between the barrier layer and the sealant layer [Fig. 3]. The additional barrier material layer is in direct contact with the barrier layer [Fig. 3]. The additional barrier material includes a thermoplastic resin [0051], thus a thermoplastic resin layer. 
	In regard to claim 8, Stanley discloses an ink layer on a side of the PET substrate layer [Fig. 3].
	In regard to claim 9, Stanley discloses that the ink layer is in direct contact with the PET layer [Fig. 3].
In regard to claim 10, modified Stanley does not disclose that the PET layer contains 0.1 to 2.5 wt% of isophthalate copolymer. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05. The amount of isophthalate copolymer is negligible in the PET layer thus one of ordinary skill in the art at the time of the invention would expect them to have the same properties when the isophthalate copolymer is not present as disclosed in modified Stanley. 
In regard to claim 11, Stanley discloses that the first thermoplastic resin layer is low density polyethylene or high density polyethylene [0034]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782